            Case 1:20-cv-03366-MKV Document 24 Filed 07/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 WATCH TOWER BIBLE AND TRACT SOCIETY OF
 PENNSYLVANIA,
                               Plaintiff,
                                                                    No. 1:20-cv-03366 (MKV)
                -against-

 THE TRUTH AND TRANSPARENCY FOUNDATION,
 RYAN C. McKNIGHT, and ETHAN G. DODGE,

                            Defendants.



                              NOTICE OF SETTLEMENT AND
                      MOTION FOR ENTRY OF JUDGMENT ON CONSENT
       Plaintiff Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”), by its

attorneys, Cowan, Liebowitz & Latman, P.C., and Defendants The Truth and Transparency

Foundation, Ryan C. McKnight, and Ethan G. Dodge (“Defendants”), by their attorneys, Long &

Associates PLLC (collectively, the “Parties”), hereby notify the Court of their settlement of this

action and respectfully move the Court to enter a Final Order and Judgment on Consent in the form

submitted herewith.

       1.       This motion for entry of a Consent Judgment represents part of the Parties’

amicable settlement of this action.

       2.       Except for the injunctive relief provided by the Final Order and Judgment on

Consent, and subject to entry of the Final Order and Judgment on Consent, Watch Tower agrees to

dismiss with prejudice all other claims in this action against Defendants.

       3.       The Final Order and Judgment on Consent shall be enforceable upon entry. Watch

Tower and Defendants hereby waive findings of fact, conclusions of law, a statement of decision

and any right to set aside the Final Order and Judgment on Consent, appeal therefrom, or otherwise

contest the validity of the Final Order and Judgment on Consent.
            Case 1:20-cv-03366-MKV Document 24 Filed 07/17/20 Page 2 of 2



       4.       This Court shall retain jurisdiction to enforce the terms of the Parties’ settlement

agreement and the Final Order and Judgment on Consent in the form submitted herewith.

 Dated: July 17, 2020                               Dated: July 17, 2020

 /s/ Thomas Kjellberg                               /s/ Ryan E. Long
 Thomas Kjellberg (txk@cll.com)                     Ryan E. Long (rlong@landapllc.com)
 COWAN, LIEBOWITZ & LATMAN, P.C.                    LONG & ASSOCIATES PLLC
 114 West 47th Street                               18 West 18th St. – 8th Floor
 New York, NY 10036-1525                            New York, New York 10011
 (212) 790-9200                                     (212) 381-9637
